Name: Commission Regulation (EC) No 2313/94 of 27 September 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9 . 94 Official Journal of the European Communities No L 252/3 COMMISSION REGULATION (EC) No 2313/94 of 27 September 1994 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1 886/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3), as last amended by Regulation (EC) No 2109/94 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 197, 30. 7. 1994, p. 30 . 0 OJ No L 328 , 29 . 12. 1993, p . 45. (4) OJ No L 223, 27. 8 . 1994, p . 17. No L 252/4 28. 9. 94Official Journal of the European Communities ANNEX to the Commission Regulation of 27 September 1994 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 40 from 3 to 9 October 1994 Week No 41 from 10 to 16 October 1994 Week No 42 from 17 to 23 October 1994 Week No 43 from 24 to 30 October 1994 Week No 44 from 31 October to 6 November 1994 0204 30 00 117,510 117,578 117,645 117,720 118,155 020441 00 117,510 117,578 117,645 117,720 118,155 0204 42 10 82,257 82,305 82,352 82,404 82,709 0204 42 30 129,261 129,336 129,410 129,492 129,971 0204 42 50 152,763 152,851 152,939 153,036 153,602 0204 42 90 152,763 152,851 152,939 153,036 153,602 0204 43 10 213,868 213,992 214,114 214,250 215,042 0204 43 90 213,868 213,992 214,114 214,250 215,042 0204 50 51 117,510 117,578 117,645 117,720 118,155 0204 50 53 82,257 82,305 82,352 82,404 82,709 0204 50 55 129,261 129,336 129,410 129,492 129,971 0204 50 59 152,763 152,851 152,939 153,036 153,602 0204 50 71 152,763 152,851 152,939 153,036 153,602 0204 50 79 213,868 213,992 214,114 214,250 215,042 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.